Citation Nr: 0309153	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  96-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for prostatitis, status-
post transurethral resection of the prostate (TURP) currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1952 to June 
1971.

This appeal is from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied a disability rating 
greater than 10 percent for prostatitis.  Subsequent rating 
decisions increased the rating to 20 percent and then to 40 
percent, each increase effective from the February 1992 claim 
giving rise to the instant appeal.

The Board of Veterans' Appeals remanded the case in April 
1996 and decided the appeal in June 1998.  The United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision in April 2000.  In December 2000 the Board 
again remanded the case.  The case is now again before the 
Board.


FINDING OF FACT

The veteran does not have continual urine leakage, post-
surgical urinary diversion, urinary incontinence or stress 
incontinence resulting in constant wearing or any use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.


CONCLUSION OF LAW

The criteria for a schedular rating greater than 40 percent 
for prostatitis, status post-TURP, are not met either by 
application of the rating criteria effective prior to 
February 17, 1994, or by application of the rating criteria 
effective on and after February 17, 1994.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110(g) (West 2002); 38 C.F.R. 
§ 4.115a, Diagnostic Code 7527-7512 (1992); 38 C.F.R. 
§§ 4.115a (voiding dysfunction), 4.115b, Diagnostic Code 7527 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  VA requires no specific forms to 
prosecute a claim for increased rating.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board provided the 
veteran a copy of its 1996 remand, which informed him of the 
medical evidence necessary to substantiate his claim.  The RO 
reiterated the information in a letter of May 1996, further 
informing him that VA would obtain evidence from private 
sources that he authorized VA to obtain.  VA informed the 
veteran of evidence necessary to substantiate his claim in a 
letter and provided the text of the VCAA in a letter and 
supplemental statement of the case (SSOC) in November 2002.  
The veteran and VA have been in regular communication for 
over 10 years regarding his claim.  During that time the 
veteran has frequently informed VA of evidence in private and 
VA custody and VA has repeatedly informed the veteran of its 
actions to obtain evidence of which it had notice and of his 
ultimate responsibility to produce evidence in support of his 
claim.  VA has discharged its duty to notify the veteran of 
evidence necessary to substantiate his claim and of who would 
produce or obtain the evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The claims file is replete with VA 
letters to each of the custodians of evidence of which the 
veteran has notified the RO.  VA has either obtained the 
records from private or VA sources that were the subject of 
its requests or has obtained declarations that no such 
evidence exists.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran multiple examinations 
for compensation purposes while his claim was pending, the 
first in January 1993, the most recent in April 2002.  The RO 
has obtained medical opinions responsive to the criteria for 
rating the veteran's prostatitis, status post-TURP.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  VA notified the veteran of the 
failure to obtain certain medical evidence, by letter of June 
1996 regarding records from Dr. Konrad.  In July 1998, the RO 
provided the veteran a complete copy of his claims file, 
thereby providing actual notice of its complete contents.

II.  Prostatitis

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria applicable to genitourinary disorders 
changed effective February 17, 1994.  59 Fed. Reg. 2527 (Jan. 
18, 1994).  Where a law or regulation changes after a claim 
is filed but before the administrative or judicial appeal 
process is concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating prior to the effective date of the newer 
rating criteria under the old criteria only and from the 
effective date of the newer criteria under both the older and 
the current criteria to ascertain which version is more 
favorable to the veteran, if indeed one is more favorable.

The veteran's service-connected genitourinary disorder was 
initially named prostatitis.  At the time of the veteran's 
claim and prior to February 17, 1994, it was rated under 
diagnostic code 7527, prostate gland injuries, infections, 
hypertrophy, post-operative residuals, rated as for chronic 
cystitis, depending upon functional disturbance of [the] 
bladder.  38 C.F.R. § 4.115a (1992).  Chronic cystitis was 
rated 60 percent disabling where incontinence existed 
requiring constant wearing of an appliance; 40 if severe; 
urination at intervals of one hour or less; or with a 
contracted bladder; 20 percent if moderately severe; diurnal 
and nocturnal frequency with pain; tenesmus; 10 percent if 
moderate; pyuria, with diurnal and nocturnal frequency; and 0 
percent if mild.

The veteran has occasionally told medical examiners of some 
dribbling, and he has testified to the same.  He has never 
reported frank incontinence, and the extensive medical 
evidence does not show incontinence requiring the wearing of 
an appliance at any time, let alone constantly.  Review of 
the other rating criteria in effect prior to February 17, 
1994, for genitourinary diseases in light of the medical 
evidence shows that the veteran does not have any of the 
other disorders that provide for a rating greater than 40 
percent.  None of them is a more apt analogy to prostatitis, 
status post-TURP than are the codes for post-operative 
residuals of TURP rated as chronic cystitis.  Under the 
rating criteria effective prior to February 17, 1994, the 
veteran does not meet or nearly approximate, see 38 C.F.R. 
§ 4.7 (2002), the criteria for a 60 percent rating.

In April 1997, the RO modified the name of the veteran's 
disability to prostatitis, status post-transurethral 
resection of the prostate (TURP), rated under Diagnostic Code 
7527-7512.  See 38 C.F.R. §§ 4.27 (hyphenated diagnostic code 
used to rate underlying disease by criteria of residual 
condition or part affected).  Residuals of the TURP are rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  See 38 C.F.R. § 4.115a, 4.115b Diagnostic 
Code 7527 (2002).  Chronic cystitis is rated as voiding 
dysfunction.  38 C.F.R. § 4.115b (2002).  Although that 
combination actually suits the rating criteria prior to 
February 17, 1994, which instructed that the post-operative 
residuals be rated as chronic cystitis, the change was 
superfluous at the time it was made, because both diagnostic 
codes reference voiding dysfunction for the effective rating 
criteria.  See 38 C.F.R. § 4.115a (2002).  Moreover, 
Diagnostic Code 7527 under some circumstances would be more 
versatile that Diagnostic Code 7512, because it provides for 
rating post-operative residuals of prostate surgery as 
voiding dysfunction or as urinary tract infection, whichever 
symptomatology is predominant, whereas chronic cystitis is 
rated only for the associated voiding dysfunction.  
Consequently, the Board will return to the use of Diagnostic 
Code 7527 alone.  38 C.F.R. § 4.115b (2002).

Given the veteran's current 40 percent rating, he can obtain 
a higher rating only for voiding dysfunction.  VA and private 
medical records of May and July 2001 show borderline renal 
insufficiency based on createnine levels on urinalysis and 
the July 2001 renal ultrasound showed a possible node at one 
pole of the right kidney.  However, there is no indication in 
any urinalysis of record, or in blood pressure measurements, 
or in the January 1987 intravenous pyelogram, or in the May 
1990 or July 2001 renal ultrasound of any criterion of kidney 
dysfunction that would allow a rating greater than the 
current 40 percent by application of any of the diagnostic 
codes for renal disease or dysfunction.  See 38 C.F.R. 
§ 4.115a (renal dysfunction) (2002).  Forty percent is the 
maximum rating for urinary frequency, and 30 percent is the 
maximum rating for obstructed voiding or for urinary tract 
infection.  38 C.F.R. § 4.115a (2002).  Thus, he cannot 
obtain a higher rating by rating his disability by analogy to 
any of those conditions rated as for obstructed voiding or 
urinary tract infection.  See 38 C.F.R. § 4.115b (2002) 
(conditions rated as for obstructed voiding or as for urinary 
tract infection).  The veteran cannot be rated separately for 
voiding dysfunction and obstructed voiding or urinary tract 
infection.  38 C.F.R. § 4.14, 4.115a (2002).

A 60 percent rating for voiding dysfunction if authorized for 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence or stress incontinence requiring use of 
an appliance or the wearing of absorbent material that must 
be changed more than four time a day.  38 C.F.R. § 4.115a 
(voiding dysfunction) (2002).  Review of medical records 
spanning a period of twelve years reveals no period of 
continual urine leakage, post-surgical urinary diversion, or 
instance of the veteran requiring the wearing of absorbent 
material at all, let alone having to change absorbent 
materials more than four times a day.

The extensive medical records from private and VA facilities 
and practitioners, including records furnished by the Social 
Security Administration, reveal essentially stable benign 
prostatic hypertrophy, status-post TURP.  They also show 
occasional flare-ups of pain associated with epididymitis, 
which is not service connected, and that the preponderance of 
medical attention and treatment for genitourinary complaints 
have been related to impotence, which is not a criterion in 
rating the disability under review in this appeal.  VA 
examinations in January 1993, February 1997, and April 2002, 
with a September 2002 addendum to the April report, together 
with numerous VA and private outpatient and office records 
reveal variable urinary frequency.  The veteran reported his 
highest rate of frequency in January 2001, when he told Dr. 
Strimer he was voiding 12 to 15 time a day and 4 to 6 times a 
night.  Assuming a 16-hour day, this is nearly but not quite 
once an hour, and it meets the criterion for the five 
instances of nocturia required for his current rating.  He 
also reported ranges of frequency including nocturia up to 
five times a night on outpatient visits of March 1995, 
December 1996, and February 2001; he told the September 2002 
VA examiner that he had six instances of nocturia per night.  
The veteran also complained of hesitancy and weak stream on 
several occasions over the years, with intervening reports of 
much improved flow on various medications, showing that 
hesitancy and weak stream were occasional exacerbations.  He 
informed the April 2002 VA examiner that he has rare 
dribbling incontinence, but wears no absorptive clothing.  
The September 2002 addendum report noted the veteran did not 
take Absorbine, did not have incontinence, did not need 
catheterization, and had not been hospitalized for 
genitourinary reasons.  The veteran reported about three 
urinary tract infection a year treated with Cipro, but the 
records over 12 years show many fewer prescriptions of Cipro 
or any other antibiotic, and mostly for epididymitis, not for 
urinary tract infection.  Significantly, from a rating 
perspective, those symptoms do not warrant a rating higher 
than 40 percent under any of the older or the newer rating 
criteria for genitourinary disorders.  38 C.F.R. § 4.115a 
(1992); 38 C.F.R. §§ 4.115a, 4.115b (2002).

In sum, the facts in this case do not make application of 
either the older or the newer rating criteria more beneficial 
to the veteran.  Karnas, 1 Vet. App. 308.  Consequently, the 
Board construes the older criteria as in effect prior to 
February 17, 1994, and the newer criteria in effect from that 
date.  The veteran is not entitled to a disability rating 
greater than 40 percent under either.  Despite the numerous 
medical questions to which VA has sought answers in the 
several VA examinations for compensation purposes, the award 
of a 40 percent rating during the pendency of the appeal 
reduced the legally relevant question to whether the veteran 
meets the criteria for a 60 percent rating for voiding 
dysfunction.  The evidence makes it clear that he does not.

The Social Security records reveal that the primary reason 
for the veteran's inability to work is his back condition.  
The evidence does not suggest extraordinary conditions that 
render application of the rating schedule impractical, such 
as marked interference with employment or frequent 
hospitalization due to prostatitis, status-post TURP.  
Consequently, this case does not require referral to those VA 
officers authorized to consider and award an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1) (2002); Floyd v. Brown, 
9 Vet. App. 88 (1996).




ORDER

A disability rating greater than 40 percent for prostatitis 
status-post transurethral resection of the prostate is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

